In our opinion respondent Gallo, having voluntarily interrupted his penitentiary sentence by obtaining his release on bail (cf. People ex rel. Rainone v. Murphy, 1 N Y 2d 367, 373), was properly committed to the State prison following his conviction for felonies committed while free on bail (cf. People ex rel. Bove v. McDonnell, 128 N. Y. S. 2d 643, 647-648, appeal dismissed 284 App. Div. 937). The service of that sentence should not have been interrupted thereafter (cf. People ex rel. Rainone v. Murphy, supra). The sentence imposed upon respondent Gallo on his misdemeanor conviction in Kings County, which was affirmed by this court and by the Court of Appeals, and which he will be required to complete following the completion of service of his sentence in State prison, will not be affected by such imprisonment in the State prison (cf. People ex rel. Halle v. Ashworth, 9 Misc 2d 451, affd. 268 App. Div. 765; People ex rel. Welch v. Slattery, 179 Misc. 899, 903). Beldock, P. J., Kleinfeld, Christ, Brennan and Hopkins, JJ., concur.